DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/196231, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The prior-filed application fails to provide adequate support for the first, second, third and fourth joist, as required by claims 1-20. Accordingly claims 1-20 are not . 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, preparing the intervertebral disc space by at least partially removing an intervertebral disc between adjacent vertebrae; creating an exposed end surface on each of the adjacent vertebrae; inserting an endoscopic tube into the disc space; and wherein the step of introducing the expandable fusion device via the endoscopic tube, as required by claims 1, 11, and 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-11, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLuen et al. (U.S. Pub. No. 2013/0204371 A1, hereinafter “McLuen”) in view of Weiman et al. (U.S. Pub. No. 2014/0067071 A1, hereinafter “Weiman”).
McLuen discloses, regarding claim 1, a method of installing an expandable fusion device (see Fig. 8), said method comprising: introducing the expandable fusion device into the intervertebral disc space (804, see Fig. 8); wherein the expandable fusion device (see Fig. 3) includes: a first endplate (130); a second endplate (130); a first joist (i.e. 125 on top surface of 110) and a second joist (i.e. 125 on top surface of 112) connected to the first endplate; a third joist (i.e. 125 on bottom surface of 110) and a fourth joist (i.e. 125 on bottom surface of 112) connected to the second endplate; a translation member (110 and 112) in engagement with the first joist, second joist, third joist, and fourth joist (see Figs. 4A-4B); a first actuation member (102) in engagement 
Regarding claim 2, wherein the first side is an anterior side, and wherein the second side is a posterior side (see Fig. 3).
Regarding claim 3, further comprising a first anterior ramp frame and a second anterior ramp frame on the first side of the expandable fusion device (see annotated Fig. 3 below).

    PNG
    media_image1.png
    681
    630
    media_image1.png
    Greyscale

Regarding claim 4, further comprising a first posterior ramp frame and a second posterior ramp frame on the second side of the expandable fusion device (see annotated Fig. 3 above).
Regarding claim 5, wherein the translation member further comprises an anterior translation bar (124) and a posterior translation bar (124).
Regarding claim 6, wherein3 the anterior translation bar engages the first joist and third joist (see Fig. 1B).

Regarding claim 8, wherein the expandable fusion device contains a front side and a back side, wherein the front side is configured to lead the fusion device into an intervertebral space (see Fig. 2), and the backside contains one or more openings (134, see Fig. 2, see also para. [0074]) to receive a tool to engage the first actuation member and second actuation member, and wherein the one or more openings are configured to receive graft material (120, see Fig. 2, see also para. [0073]).
Regarding claim 9, wherein the translation member further comprises an anterior translation component (110) containing an anterior bore (see para. [0075]), wherein the first actuation member is disposed within the anterior bore (see Fig. 4B).
Regarding claim 10, wherein the translation member further comprises a posterior translation component (120) containing a posterior bore (see para. [0075]), wherein the second actuation member is disposed within the posterior bore (see Fig. 4B).
McLuen discloses, regarding claim 11, a method of installing an expandable fusion device (see Fig. 8), said method comprising: introducing the expandable fusion device into the intervertebral disc space (804, see Fig. 8); an expandable fusion device (see Fig. 3) comprising: a first endplate (130); a second endplate (130); a translation member (110 and 112) disposed at least partially between the first endplate and the second endplate (see Figs. 4A-4B), wherein the translation member assembly comprises: an anterior translation component (110) disposed on an anterior side of the expandable fusion device (see Fig. 4B), wherein the anterior translation portion 
Regarding claim 14, further comprising a first and second anterior ramp frames on the anterior side and further comprising first and second posterior ramp frames on the posterior side (see annotated Fig. 3 above).
Regarding claim 15, wherein the translation member further comprises an anterior translation bar and a posterior translation bar (124).
Regarding claim 16, wherein the anterior translation bar engages the first joist and third joist (see Fig. 1B).
Regarding claim 17, wherein the posterior translation bar engages the second joist and the fourth joist (see Fig. 1B).
Regarding claim 18, wherein a first actuation member (104) is disposed within the anterior bore (see Fig. 4B, see para. [0075]).

McLuen discloses, regarding claim 20, a method of installing an expandable fusion device (see Fig. 8), said method comprising: introducing an expandable fusion device into  the intervertebral disc space (804, see Fig. 8); wherein the expandable fusion device (see Fig. 3) includes: a first endplate (130); a second endplate (130); a first joist (i.e. 125 on top surface of 110) and a second joist (i.e. 125 on top surface of 112) connected to the first endplate; a third joist (i.e. 125 on bottom surface of 110) and a fourth joist (i.e. 125 on bottom surface of 112) connected to the second endplate; a translation member (110 and 112) in engagement with the first joist, second joist, third joist, and fourth joist (see Figs. 4A-4B); a first actuation member (102) in engagement with the translation member assembly (see Figs. 4A-4B), wherein the first actuation member is configured to move the first joist and the third joist such that the first endplate and the second endplate move in a direction away from the translation member on a first side of the expandable fusion device (see Figs. 4A-4B); and a second actuation member (104) in engagement with the translation member assembly, wherein the second actuation member is configured to move the second joist and the fourth joist such that the first endplate and the second endplate move in a direction away from the translation member on a second side of the expandable fusion device (see Figs. 4A-4B); wherein the expandable fusion contains one or more openings (134, see Fig. 2, see also para. [0074]) to receive a tool to engage the translation member, and wherein one or more openings are configured to receive graft material (120, see Fig. 2, see also para. [0073]). 

Weiman discloses a method of installing an expandable intervertebral fusion device (10, see para. [0101]), wherein the method includes preparing the intervertebral disc space by at least partially removing an intervertebral disc between adjacent vertebrae (see para. [0101]); creating an exposed end surface on each of the adjacent vertebrae (see para. [0101]); inserting an endoscopic tube into the disc space (see para. [0101]); and wherein the step of introducing the expandable fusion device via the endoscopic tube (see para. [0101]) in order to prepare the disc space in order to receive the expandable fusion device, facilitate bone growth across the intervertebral space, and enable guiding and seating of the expandable fusion device into the appropriate position (see para. [0101]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method in McLuen to include preparing the intervertebral disc space by at least partially removing an intervertebral disc between adjacent vertebrae; creating an exposed end surface on each of the adjacent vertebrae; inserting an endoscopic tube into the disc space; and introducing the expandable fusion device via the endoscopic tube in view of Weiman in order to prepare the disc space in order to receive the expandable fusion device, facilitate bone growth across the . 

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLuen in view of Weiman, as applied to claim 11 above.
McLuen discloses all of the features of the claimed invention, as previously set forth above. McLuen further teaches regarding claims 12-13, wherein the joists each comprise a pocket (125) configured to receive a tab (124) disposed on the endplate (see Fig. 1B). McLuen fails to disclose regarding claims 12-13, wherein the pockets are cylindrical bores configured to receive cylindrical stems disposed on the endplates. 
It would have been an obvious matter of design choice to one skilled in the art at the time the invention was made to construct the pockets and tabs of McLuen with a cylindrical shape, since applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing curved sliding surfaces with less friction. In re Dailey and Eilers, 149 USPQ 47 (1966).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Shoshtaev (U.S. Pub. No. 2018/0193164 A1), Daffinson (U.S. Pub. No. 2019/0000646 A1), To (U.S. Pub. No. 2015/0073552 A1), Wagner (U.S. Patent 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle C. Eckman whose telephone number is (571)270-7051.  The examiner can normally be reached on Monday-Friday between 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
	/M.C.E/           Examiner, Art Unit 3773   
	/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773